Case 1:17-cv-00210-RBJ Document 140 Filed 10/09/18 USDC Colorado Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 17-CV-00210-RBJ

LIST INTERACTIVE, LTD. D/B/A UKNIGHT INTERACTIVE,
Plaintiff,
v.

KNIGHTS OF COLUMBUS,
Defendant.

KNIGHTS OF COLUMBUS,
Counterclaim Plaintiff,
v.

LIST INTERACTIVE, LTD. D/B/A UKNIGHT INTERACTIVE,
LEONARD S. LABRIOLA, WEBSINC.COM, INC., STEPHEN S. MICHLIK, JONATHAN S.
MICHLIK, AND TERRY A. CLARK,
Counterclaim Defendants.

______________________________________________________________________________

                        NOTICE OF ATTORNEYS’ LIEN
______________________________________________________________________________

TO ALL INTERESTED PARTIES:

       PLEASE BE ADVISED THAT the law firm of Condit Csajaghy LLC (“Law Firm”),

prior counsel for Plaintiff LiST Interactive, Ltd. d/b/a UKnight Interactive and Counterclaim

Defendants, Leonard S. Labriola, WebsInc.com, Inc., Stephen S. Michlik, Jonathan S. Michlik

and Terry A. Clark (collectively, “UKnight”), in accordance with Colo. Rev. Stat. §§ 13-93-114

and 13-93-115, hereby gives notice of its assertion of charging and retaining liens on any money,

property, choses in action, or claims and demands in their hands, on any judgment it may have

obtained or assisted in obtaining, in whole or in part, and on any and all claims and demands in

suit for any fees or balance of fees due or to become due from UKnight, as well as any papers of
Case 1:17-cv-00210-RBJ Document 140 Filed 10/09/18 USDC Colorado Page 2 of 3




UKnight that have come into the Law Firm’s possession in the course of its professional

employment.

        1.      On or about May 2, 2018, the Law Firm entered into a written engagement

agreement with UKnight whereby UKnight agreed to pay, on a contingency basis, for legal

services provided by attorneys and paralegals at the Law Firm in connection with this lawsuit.

The Law Firm also agreed to charge certain costs of the litigation to UKnight, which were

included on invoices that were issued to UKnight, along with a detailed listing of time entries, on

a monthly basis.

        2.      Certain sums for attorneys’ fees and costs are or will become due from UKnight

to the Law Firm in accordance with this agreement. These attorneys’ fees and costs are the

subject of this attorneys’ lien.

        3.      The Law Firm has not waived the right to receive compensation from UKnight in

accordance with this engagement agreement, and seeks such amounts that are due and owing.

        Dated this 9th day of October, 2018.


                                                     Respectfully submitted,

                                                     s/ Stephen E. Csajaghy
                                                     ____________________________________
                                                     Stephen E. Csajaghy
                                                     Joshua F. Bugos
                                                     695 S. Colorado Blvd., Suite 270
                                                     Denver, CO 80246
                                                     Telephone: 720-287-6000
                                                     Facsimile: 720-287-6605
                                                     steve@cclawcolorado.com
                                                     josh@cclawcolorado.com
                                                     Attorneys Plaintiff and Counterclaim
                                                     Defendants
Case 1:17-cv-00210-RBJ Document 140 Filed 10/09/18 USDC Colorado Page 3 of 3




                               CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the foregoing NOTICE OF ATTORNEYS’
LIEN was served via the Court’s electronic filing system on the following on this 9th day of
October, 2018.

Edward Allen Gleason                        Hermine Kallman
Lewis Roca Rothgerber Christie LLP          Lewis Roca Rothgerber Christie LLP
90 South Cascade Avenue                     1200 17th Street
Suite 1100                                  One Tabor Center
Colorado Springs, CO 80903-1662             Suite 3000
719-386-3000                                Denver, CO 80202-5855
Fax: 719-386-3070                           303-623-9000
Email: egleason@lrrc.com                    Fax: 303-623-9222
                                            Email: hkallman@lrrc.com
Ian Seth Speir
Lewis Roca Rothgerber Christie LLP          Joy T. Allen Woller
90 South Cascade Avenue                     Lewis Roca Rothgerber Christie LLP
Suite 1100                                  1200 17th Street
Colorado Springs, CO 80903-1662             One Tabor Center
719-386-3059                                Suite 3000
Fax: 719-386-3070                           Denver, CO 80202-5855
Email: ispeir@lrrc.com                      303-623-9000
                                            Fax: 303-623-9222
                                            Email: jwoller@lrrc.com
L. Martin Nussbaum
Lewis Roca Rothgerber Christie LLP          UKnight Interactive
90 South Cascade Avenue                     1434 Spruce Street, Suite 100
Suite 1100                                  Boulder, Colorado 80302
Colorado Springs, CO 80903-1662
719-386-3000
Fax: 719-386-3070
Email: mnussbaum@lrrc.com


                                            s/ Shelly Coffman
                                            Shelly Coffman
